                   RELEASE OF CLAIMS AND SETTLEMENT AGREEMENT

                 WHEREAS, PLAINTIFFS VICTOR BONIFACIO, VICTOR VARGAS,
YEYFRY ESTEVEZ, FERNANDO RODRIGUES, MICHAEL REYES, CARLOS BONIFACIO
AND CHRISTOPHER POLANCO (“PLAINTIFFS”) has commenced an action in the UNITED
STATES DISTRICT COURT for the EASTERN DISTRICT OF NEW YORK captioned Reyes,
et. al., v. Jus By Julie.com LLC, et. al (the “Action”) against Defendants Jus By Julie.com LLC,
Julie Maleh, Sesar Maleh, Elliot Maleh, and Alan Maleh (“Defendants”). Plaintiffs allege in the
Action that the Defendants failed to properly pay wages in compliance with the Fair Labor
Standards Act of 1938 (“FLSA”) and the New York Labor Law (“NYLL”), and further alleges
that defendants failed to provide a wage notice and/or wage statements in violation of the New
York Wage Theft Protection Act (“WTPA”); and

                WHEREAS, Defendants deny any and all wrong doing against Plaintiffs including
the allegations asserted in the Action.

               WHEREAS, in consideration of this Release, Plaintiffs are receiving from or on
behalf of Defendants the gross amount of $ 110,000.00 in full settlement of any and all claims
asserted in the Action or claims pursuant to the FLSA, NYLL or WTPA that Plaintiffs may have
against Defendants and related persons and entities.

                WHEREAS, the terms and conditions of this Release have been explained to
Plaintiffs by counsel, who was actively involved in the negotiation of the settlement and of this
release, and covenants that understands the terms and agrees thereto,

                   NOW THEREFORE, IT IS AGREED AS FOLLOWS:

                1. Release and Dismissal.
                          (a)    In consideration of the promises of benefits, mutual agreements,
payment and other good and valuable consideration contained in this Agreement, Plaintiffs hereby
release and forever discharge Defendants and the Released Parties, including without limitation
their divisions, affiliates, subsidiaries, parents, corporations under common ownership or control
or related business entities, predecessors, successors, assigns. officers, directors, members,
partners, trustees, employees, agents, actuaries, accountants, stockholders, administrators,
representatives, attorneys including without limitation attorneys who appeared in this action,
insurers or fiduciaries, past, present or future (“Released Parties or Releasees”), from: claims for
wage and hour violations, unpaid wages, gap time pay, overtime pay, minimum wage pay, failure
to pay spread-of-hours, meal and rest break claims, failure to maintain and furnish employees with
proper wage records, and related claims under the Fair Labor Standards Act, Wage Theft
Prevention Act, and/or New York Labor Law.
                         (B) Plaintiffs further agree and covenant that the Action will be dismissed
with prejudice against all Defendants based on the settlement described herein, and there has not
been filed, nor will be cause to be filed, any other claims, actions or other proceedings against
Defendants or Defendants’ Releasees at any time in the future arising out of any facts that are
known to exist or that may exist through and including the date of execution of this Release


4824-4841-1304.1
28270109.v1
regarding the payment of wages, wage and hour violations, unpaid wages, gap time pay, overtime
pay, minimum wage pay, failure to maintain and furnish employees with proper wage records, and
related retaliation claims during or after employment. Contemporaneously with the execution of
this Agreement, the Parties, by themselves or by their respective counsel, shall execute a
Stipulation and Order of Dismissal (annexed hereto as Exhibit “A”) dismissing the Action with
prejudice, which Stipulation and Order. The parties agree to submit this Agreement, together with
the proposed Stipulation and Order of Dismissal, to the Court for Judicial review and approval.
                        (c)     It is Plaintiffs’ intention that the execution of this Release will
forever bar every claim, demand, cause of action, charge and grievance that is referenced in
Paragraph 1(a) and (b) herein against Releasees existing at any time prior to and through the date
of execution of this Release, and Plaintiffs covenant not to sue Releasees based on any released
claims. Each Plaintiff will pay Releasees’ reasonable attorneys’ fees and costs incurred if that
Plaintiff breaches that covenant.
                        (d)     Plaintiffs understand that the Release does not release any claims
that cannot be lawfully released.
                        (e)     In the event that any Plaintiff institutes, is a party to, or is a member
of a class or collective that institutes any claim or action against Releasees arising from conduct
which predates this Release, and which is referenced in Paragraph 1 (a) or (b) herein, Plaintiffs
agree that the released claims shall be dismissed or class or collective membership terminated
immediately upon presentation of this Release, and shall execute any papers necessary to achieve
this end.

3. Party Representations.

        a. Plaintiffs affirm that, as of the date of this Release, they received been paid and/or has
received all leave (paid and unpaid), compensation, wages, bonuses, commissions, and/or benefits
to which he may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due to his, except as provided in this Agreement and
Release; and
        b. Plaintiffs affirm that, as of the date of this Release, they are not aware of any grounds
for claims against Defendants or the Released Parties other than those put forth by Plaintiffs in the
Action.
        c. Plaintiffs affirm that, as of the date of this Release, they have not suffered any workplace
or on-the-job injury while providing services to and/or working for Defendants.
        d. Plaintiffs agree not to seek any interest, fees or costs and agrees to be responsible for the
payment of his own attorneys’ fees, costs and disbursements, except as provided in this Release.
        e. Plaintiffs acknowledge that Defendants have entered into this settlement solely for the
purpose of avoiding the burdens and expense of protracted litigation. Further, the parties agree
that neither this Release nor the furnishing of consideration for the Release shall be construed as
an admission that Defendants or any Releasee have violated any federal, state, or local law
(statutory or decisional), ordinance, or regulation, or that Defendants or any Releasee has
committed any wrong against Plaintiffs.
        f. Plaintiffs believe that this settlement is fair and reasonable and authorizes their attorney
to seek from the Court, approval of the settlement as fair and reasonable under the FLSA.




                                                   2
28270109.v1
        4. Payment.
        a. In exchange for the promises made by Plaintiffs contained in Paragraph 1 above, Jus By
Julie.com LLC. agrees to provide Plaintiffs’ attorneys with checks in the total gross settlement
sum of $ 110,000.00, made payable as follows:

                 Name                          Amount      Identification
                 Victor Bonafacio               $9,818.83 paid as wages and reported by W2
                 Victor Vargas                  $9,827.28 paid as wages and reported by W2
                 Yeyfrey Estevez                $12,905.28 paid as wages and reported by W2
                 Fernando Rodrigues             $24,860.93 paid as wages and reported by W2
                 Michael Reyes                  $3,958.41 paid as wages and reported by W2
                 Carlos Bonafacio               $3,958.41 paid as wages and reported by W2
                 Christopher Polanco            $7,469.76 paid as wages and reported by W2
                 Law Offices of Peter Romero    $37,201.00 For attorneys’ fees and costs


        Plaintiffs and Plaintiffs’ counsel shall be issued a Form 1099 pursuant to IRS regulations
attorneys’ fees and costs. Said payments being for and in full consideration and satisfaction of all
claims related to the payment of wages that Plaintiffs have asserted in this Action including, but
not limited to, claims for interest, attorneys’ fees, costs and disbursements based on any conduct
occurring up to and including the date of the complete execution of this Release (the “Settlement
Sum”).
                        (d)     The parties agree that the Settlement Sum will be paid within thirty
(30) days of the date on which (i) the Court issues an Order Approving the parties’ Settlement; (ii)
the Court so-Orders the Stipulation of Dismissal, attached as Exhibit “A,”(iii) and Plaintiffs have
provided defense counsel with the necessary tax forms.
                        (e)     Should Defendants fail to timely make any of the payments set forth
in paragraph 4(d) of this Agreement, Plaintiff shall provide written notice, by certified mail and
electronic mail stating that payment was not timely made. Upon receipt of written notice,
Defendants shall have ten days to make payment. Notice should be sent via electronic mail and
regular mail or Federal Express to Goldberg Segalla LLP, ATTN: Jacqueline K. Siegel, Esq., 200
Garden City Plaza, Suite 520, Garden City, New York 11530; jsiegel@goldbergsegalla.com.
Further, should fail to cure the late payment within ten (10) days of notification, Plaintiffs may
immediately seek enforcement of the settlement agreement in the Supreme Court of the State of
New York, County of New York and Defendants will pay Releasees’ reasonable attorneys’ fees
and costs incurred in the enforcement action.

       5. Indemnification.
       (a) Plaintiffs acknowledge and agree that neither Releasees nor counsel have made any
representations to Plaintiffs regarding the tax consequences of any amounts paid pursuant to this
Release. To the extent there are any additional tax consequences to Plaintiffs or Defendants arising
from the payment of such portion of the settlement amount other than those normally attendant to
income, Plaintiffs agree to indemnify and hold Releasees harmless for all additional taxes, interest
and penalties.


                                                 3
28270109.v1
6. Non-admission of Wrongdoing.

        a. The parties agree that neither this Agreement nor the furnishing of the consideration for
this Agreement shall be deemed or construed at any time for any purpose as an admission by either
party of any liability or unlawful conduct of any kind. Plaintiffs further acknowledge that
Defendants expressly deny all allegations in the Complaint and any claim of wrongdoing as
asserted by Plaintiff.

7. Joint Participation in Preparation of Agreement. The Parties participated jointly in the
negotiation and preparation of this Agreement, and each party has had the opportunity to obtain
the advice of legal counsel and to review, comment upon, and redraft this Agreement. Accordingly,
it is agreed that no rule of construction shall apply against any party or in favor of any party. This
Agreement shall be construed as if the Parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against any one party and in favor of the other.

8. Miscellaneous.

                (a) This Release supersedes any prior agreements or understandings pertaining to
the subject matter of this Release as addressed above. Plaintiffs acknowledge that they have not
relied on any representations, promises or agreements of any kind made in connection with the
decision to sign this Release. No other promises or agreements shall be binding or shall modify
this Releasee unless in writing and signed by Releasees.
                b.       This Release is made in the State of New York and shall be interpreted
under the laws of said State. Its language shall be construed as a whole according to its fair meaning
and not strictly for or against any Party.
                c.       Should any provision of this Release be declared illegal or unenforceable
by any court of competent jurisdiction, and such provision cannot be interpreted or modified so as
to be enforceable, excluding the General Release language in Paragraph 1, such provision shall
immediately become null and void, leaving the remaining provisions of this Release in full force
and effect.
                d.       This Release shall be binding upon and inure to the benefit of Plaintiffs’
heirs, executors, administrators, successors, and assigns.

               e. This Agreement may be executed on multiple counterparts, each of which shall
be considered an original but all of which will constitute one (I) Agreement.


9. Representation of Counsel.

Plaintiffs acknowledge that they were represented by counsel of their choosing throughout the
negotiation and the execution of the Agreement. Plaintiffs further represent that they had sufficient
opportunity to consider this Agreement; that they read this Agreement and/or had this Agreement
explained to him in Spanish, their primary language, and they fully and carefully and understand
its terms; and that they are signing it knowingly and voluntarily. Al firmar a continuación, el
Demandante representa que su idioma principal es el español y que sus abogados revisó todos los


                                                  4
28270109.v1
